DETAILED ACTION
This action is responsive to the communications filed on 05/31/2022.

Allowable Subject Matter
	Claims 1-9, 11-19, 21, 22, are allowed.

Reasons for Allowance
Claims 1-9, 11-19, 21, 22 are allowed in view of the applicant’s amendments and remarks filed on 05/31/2022. The following is an examiner’s statement of reasons for allowance: None of the prior art of record, Thubert (US 2017/0295141) and Korsunsky (US 2011/0219035), fairly teaches a system and method that comprises a control centre with field devices and a communication network, wherein the control centre provides a firewall that accesses communication packets sent through the firewall that are transmitted to or from the field devices; a firewall rules database that stores rules for each industrial protocol where the rules include valid values for all header fields and data fields of each protocol; a preliminary detection module that accesses network layer information and a protocol packet format from the firewall rules based on a protocol, the module checking the network layer information and packet format based on the protocol in order to reject the packet if it fails the check; inspecting all header and data fields of the packet to determine if one or more values are invalid based on the industrial protocol; and rejecting the packet if one or more values of the payload is invalid; and in combination with other limitations as set forth in the independent claims.  
	Thubert discloses a virtual firewall that performs deep packet inspection for packets exchanged between nodes/devices of the system (Paragraph 11).
	Korsunsky discloses packet inspection directed at the header and payload of a packet to address patterns relevant to a variety of threats (Paragraphs 18-22).
	However, none of the references alone or in combination fairly teach or suggest the combination of limitations discussed above in regards to claims 1 and 11.
	The dependent claims 2-9, 12-19, 21, 22, further limit the independent claims and are considered allowable on the same basis as the independent claim, as well as, for the further limitations set forth. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven C Nguyen whose telephone number is (571)270-5663. The examiner can normally be reached M-F 7AM - 3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.N/Examiner, Art Unit 2451                                                                                                                                                                                                        

/Chris Parry/Supervisory Patent Examiner, Art Unit 2451